



Exhibit 10.5
INDEMNIFICATION AGREEMENT


This INDEMNIFICATION AGREEMENT (the “Agreement”) is made and entered into as of
the ____ day of _______, 20__ by and between Cavco Industries, Inc., a Delaware
corporation (the “Company”), and ______________ (the “Officer”).


RECITALS


A.    The Board of Directors of the Company (the “Board”) believes that highly
competent persons have become more reluctant to serve publicly-held corporations
as officers or in other capacities unless they are provided with adequate
protection through insurance or adequate indemnification against inordinate
risks of claims and actions against them arising out of their service to and
activities on behalf of the corporation.
B.    The Officer may not regard the protection available under the Company’s
Restated Certificate of Incorporation (as amended, the “Charter”) and Second
Amended and Restated Bylaws (the “Bylaws”) and insurance as adequate in the
present circumstances, and may not be willing to serve or continue to serve as
an officer without adequate protection, and the Company desires Officer to serve
or continue to serve in such capacity. Officer is willing to serve, continue to
serve and to take on additional service for or on behalf of the Company on the
condition that Officer be so indemnified.
C.    The Board has determined that it is in the best interests of the Company
to retain the Officer’s services and to assure the Officer that there will be
adequate protection from certain liabilities in connection with such service.
D.    This Agreement is separate from and in addition to the Charter and the
Bylaws and any resolutions adopted pursuant thereto, as well as any rights of
the Officer under any directors’ and officers’ liability insurance policy, and
shall not be deemed a substitute therefore, nor to diminish or abrogate any
rights of the Officer thereunder.
E.    Each of Section 145 of the General Corporation Law of the State of
Delaware (the “DGCL”), the Charter and the Bylaws is nonexclusive, and therefore
contemplates that contracts may be entered into with respect to indemnification
of directors, officers and employees.
F.    This Agreement replaces and supersedes any prior agreement between the
Company and the Officer relating to the indemnification of and the advancement
of expenses to the Officer.
G.    In recognition of the Officer’s need for protection against personal
liability, and in part to provide the Officer with specific contractual
assurance that indemnification will be available to the Officer (regardless of,
among other things, any amendment to or revocation of the Charter, the Bylaws or
any change in the composition of the Board or acquisition transaction relating
to the Company), the Company wishes to provide in this Agreement for the
indemnification of, and the advancing of expenses to, the Officer as set forth
in this Agreement.
AGREEMENT
NOW, THEREFORE, in consideration of the foregoing premises and the mutual
agreements herein contained, the receipt and sufficiency of which are hereby
acknowledged, the Company and the Officer agree as follows:
1.    Definitions. As used in this Agreement:
(a)“Affiliate” means, with respect to any person or entity, any other person or
entity that directly, or indirectly through one or more intermediaries,
controls, or is controlled by, or is under common control with, such person.







--------------------------------------------------------------------------------





(b)“Change of Control” means the occurrence after the date of this Agreement any
of the following events: (i) an event required to be reported in response to
Item 6(e) of Schedule 14A of Regulation 14A (or in response to any similar item
or any similar schedule or form) promulgated under the Exchange Act, whether or
not the Company is then subject to such reporting requirement; (ii) any “person”
(as such term is used in Sections 13(d) and 14(d) of the Exchange Act) shall
become the “beneficial owner” (as defined in Rule 13d-3 under the Exchange Act),
directly or indirectly, of securities of the Company representing 50% or more of
the combined voting power of the then outstanding voting securities of the
Company without prior approval of at least two-thirds of the members of the
Board in office immediately prior to such person’s attaining such percentage
interest; (iii) the effective date of a merger or consolidation other than a
merger or consolidation which would result in the voting securities of the
Company outstanding immediately prior to such transaction continuing to
represent (either by remaining outstanding or by being converted into voting
securities of the Surviving Entity) more than 50% of the combined voting power
of the voting securities of the Surviving Entity outstanding immediately after
such transaction and with the power to elect at least a majority of the board of
directors or other governing body of such Surviving Entity; (iv) the approval by
the stockholders of the Company of a complete liquidation of the Company or an
agreement for the sale or disposition by the Company of all or substantially all
of the Company’s assets; or (v) during any period of two consecutive years (not
including any period prior to the execution of this Agreement), individuals who
at the beginning of such period constituted the Board (including, for this
purpose, any new director (other than a director designated by a person who has
entered into an agreement with the Company to effect a transaction described in
Sections 1(b)(ii), 1(b)(iii) or 1(b)(iv)) whose election or nomination for
election by the Company’s stockholders was approved by a vote of at least
two-thirds of the directors then still in office who were directors at the
beginning of such period) cease for any reason to constitute at least a majority
of the Board.


(c)“Corporate Status” describes the status of a person who is or was or has
agreed to serve as a director, trustee, partner, managing member, officer,
employee, fiduciary or agent of the Company or of any other corporation,
partnership, limited liability company, joint venture, trust, employee benefit
plan or other enterprise in which such person is or was serving in such capacity
at the request of the Company.


(d)“Expenses” includes all reasonable attorneys’ fees, retainers, court costs,
transcript costs, fees and other costs of experts and other professionals,
witness fees, travel expenses, duplicating costs, printing and binding costs,
telephone charges, postage, delivery service fees, ERISA excise taxes and
penalties, and all other disbursements, obligations or expenses of the types
customarily incurred in connection with, or as a result of, prosecuting,
defending, preparing to prosecute or defend, investigating, being or preparing
to be a deponent or witness in, or otherwise participating in, a Proceeding.
Expenses also shall include (i) Expenses incurred in connection with any appeal
resulting from any Proceeding, including without limitation the premium,
security for, and other costs relating to any cost bond, supersedeas bond, or
other appeal bond or its equivalent, (ii) expenses incurred in connection with
recovery under any directors’ and officers’ liability insurance policies
maintained by the Company, regardless of whether the Officer is ultimately
determined to be entitled to such indemnification, advancement or Expenses or
insurance recovery, as the case may be, and (iii) for purposes of Section 7
only, Expenses incurred by the Officer in connection with the interpretation,
enforcement or defense of the Officer’s rights under this Agreement, by
litigation or otherwise. The parties agree that for the purposes of any
advancement of Expenses for which the Officer has made written demand to the
Company in accordance with this Agreement, all Expenses included in such demand
that are certified by affidavit of the Officer’s counsel as being reasonable in
the good faith judgment of such counsel shall be presumed conclusively to be
reasonable. Expenses, however, shall not include amounts paid in settlement by
the Officer or the amount of judgments or fines against the Officer.


(e)“Delaware Court” means the Court of Chancery of the State of Delaware.







--------------------------------------------------------------------------------





(f)“Independent Counsel” means a law firm, or a member of a law firm, that is
experienced in matters of Delaware corporate law, and neither presently is, nor
in the five years prior to his or her selection or appointment has been,
retained to represent: (i) the Company or the Officer in any matter material to
either such party (other than with respect to matters concerning the Officer
under this Agreement, or of other indemnitees under similar indemnification
agreements), (ii) any other party to the Proceeding giving rise to a claim for
indemnification hereunder. Notwithstanding the foregoing, the term “Independent
Counsel” shall not include any person who, under the applicable standards of
professional conduct then prevailing, would have a conflict of interest in
representing either the Company or the Officer in an action to determine the
Officer’s rights under this Agreement.
 
(g)    “Proceeding” includes any threatened, pending or completed action, suit,
claim, counterclaim, cross claim, arbitration, mediation, alternate dispute
resolution mechanism, investigation, inquiry, administrative hearing or any
other actual, threatened or completed proceeding, whether brought in the right
of the Company or otherwise and whether of a civil, criminal, administrative,
legislative, regulatory or investigative (formal or informal) nature, including
any appeal therefrom, in which the Officer was, is or will be involved as a
party, potential party, non-party witness or otherwise by reason of the
Officer’s Corporate Status, by reason of any action taken by the Officer (or a
failure to take action by the Officer) or of any action (or failure to act) on
the Officer’s part while acting pursuant to the Officer’s Corporate Status, in
each case whether or not serving in such capacity at the time any liability or
Expense is incurred for which indemnification, reimbursement, or advancement of
Expenses can be provided under this Agreement. If the Officer believes in good
faith that a given situation may lead to or culminate in the institution of a
Proceeding, this shall be considered a Proceeding under this paragraph.
(h)    “Surviving Entity” shall mean the surviving entity in a merger or
consolidation or any entity that controls, directly or indirectly, such
surviving entity.
2.    Services by the Officer. The Officer has agreed to serve as an officer of
the Company, provided that the Officer may resign at any time and for any reason
from such position. This Agreement shall not be deemed an employment contract
between the Company (or any of its Affiliates) and the Officer. This Agreement
shall continue in force after the Officer has ceased to serve as an officer of
the Company.
3.    Basic Indemnification Arrangement.
(a)    Indemnity in Third-Party Proceedings. The Company shall indemnify the
Officer in accordance with the provisions of this Section 3(a) if the Officer
is, or is threatened to be made, a party to or a participant in any Proceeding,
other than a Proceeding by or in the right of the Company to procure a judgment
in its favor. Pursuant to this Section 3(a), the Officer shall be indemnified to
the fullest extent permitted by applicable law against all Expenses, judgments,
fines and amounts paid in settlement (including all interest, assessments and
other charges paid or payable in connection with or in respect of such Expenses,
judgments, fines and amounts paid in settlement) actually and reasonably
incurred by the Officer or on the Officer’s behalf in connection with such
Proceeding or any claim, issue or matter therein, if the Officer acted in good
faith and in a manner the Officer reasonably believed to be in or not opposed to
the best interests of the Company and, in the case of a criminal Proceeding had
no reasonable cause to believe that the Officer’s conduct was unlawful. The
parties hereto intend that this Agreement shall provide to the fullest extent
permitted by law for indemnification in excess of that expressly permitted by
statute, including, without limitation, any indemnification provided by the
Certificate of Incorporation, the Bylaws, vote of the Company’s stockholders or
disinterested directors or applicable law.





--------------------------------------------------------------------------------





(b)    Indemnity in Proceedings by or in the Right of the Company. The Company
shall indemnify the Officer in accordance with the provisions of this Section
3(b) if the Officer is, or is threatened to be made, a party to or a participant
in any Proceeding by or in the right of the Company to procure a judgment in its
favor. Pursuant to this Section 3(b), the Officer shall be indemnified to the
fullest extent permitted by applicable law against all Expenses actually and
reasonably incurred by the Officer or on the Officer’s behalf in connection with
such Proceeding or any claim, issue or matter therein, if the Officer acted in
good faith and in a manner the Officer reasonably believed to be in or not
opposed to the best interests of the Company. No indemnification for Expenses
shall be made under this Section 3(b) in respect of any claim, issue or matter
as to which the Officer shall have been finally adjudged by a court to be liable
to the Company, unless and only to the extent that the Delaware Court or any
court in which the Proceeding was brought shall determine upon application that,
despite the adjudication of liability but in view of all the circumstances of
the case, the Officer is fairly and reasonably entitled to indemnification.
(c)    Indemnification for Expenses of a Party Who is Wholly or Partly
Successful. Notwithstanding any other provisions of this Agreement, to the
fullest extent permitted by applicable law and to the extent that the Officer is
a party to (or a participant in) and is successful, on the merits or otherwise,
in any Proceeding or in defense of any claim, issue or matter therein, in whole
or in part, the Company shall indemnify the Officer against all Expenses
actually and reasonably incurred by or on behalf of the Officer in connection
therewith. If the Officer is not wholly successful in such Proceeding but is
successful, on the merits or otherwise, as to one or more but less than all
claims, issues or matters in such Proceeding, the Company shall indemnify the
Officer against all Expenses actually and reasonably incurred by the Officer or
on the Officer’s behalf in connection with or related to each successfully
resolved claim, issue or matter to the fullest extent permitted by law. For
purposes of this Section and without limitation, the termination of any claim,
issue or matter in such a Proceeding by dismissal, with or without prejudice,
shall be deemed to be a successful result as to such claim, issue or matter.
(d)    Indemnification For Expenses of a Witness. Notwithstanding any other
provision of this Agreement, to the fullest extent permitted by applicable law
and to the extent that the Officer is, by reason of the Officer’s Corporate
Status, a witness, is or was made (or asked) to respond to discovery requests in
any Proceeding, or otherwise asked to participate in any Proceeding to which the
Officer is not a party, the Officer shall be indemnified against all Expenses
actually and reasonably incurred by the Officer or on the Officer’s behalf in
connection therewith.
(e)    Partial Indemnification. If the Officer is entitled under any provision
of this Agreement to indemnification by the Company for some or a portion of
Expenses, but not, however, for the total amount thereof, the Company shall
nevertheless indemnify the Officer for the portion thereof to which the Officer
is entitled.
(f)    Additional Indemnification.
(i)    Notwithstanding any limitation in Sections 3(a), 3(b), or 3(c), the
Company shall indemnify the Officer to the fullest extent permitted by
applicable law if the Officer is, or is threatened to be made, a party to or a
participant in any Proceeding (including a Proceeding by or in the right of the
Company to procure a judgment in its favor) by reason of the Officer’s Corporate
Status.
(ii)    For purposes of Section 3(f)(i), the meaning of the phrase “to the
fullest extent permitted by applicable law” shall include, but not be limited
to:
(A)    to the fullest extent permitted by the provision of the DGCL that
authorizes or contemplates additional indemnification by agreement, or the
corresponding provision of any amendment to or replacement of the DGCL, and
(B)    to the fullest extent authorized or permitted by any amendments to or
replacements of the DGCL adopted after the date of this Agreement that increase
the extent to which a corporation may indemnify its officers and directors.





--------------------------------------------------------------------------------





(g)    Advancement of Expenses. To the fullest extent permitted by § 145(e) of
the DGCL, the Officer shall be entitled to payment of, and the Company shall
pay, Expenses in advance of the final disposition of any Proceeding not
initiated by the Officer or any Proceeding initiated by the Officer with the
prior approval of the Board as provided in Section 3(h)(iii) (an “Expense
Advance”) within thirty days after receipt by the Company of a written notice
requesting the advancement of such Expenses, whether prior to or after final
disposition of any Proceeding. Expense Advances shall be unsecured and interest
free. Expense Advances shall be made without regard to the Officer’s ability to
repay the Expenses and without regard to the Officer’s ultimate entitlement to
indemnification under the other provisions of this Agreement. Expense Advances
shall include any and all reasonable Expenses incurred pursuing an action to
enforce this right of advancement, including Expenses incurred preparing and
forwarding statements to the Company to support the advances claimed. The
Officer shall qualify for Expense Advances upon the execution and delivery to
the Company of this Agreement, which shall constitute an undertaking providing
that the Officer undertakes to repay the amounts advanced (without interest) by
the Company pursuant to this Section 3(g), if and only to the extent that it is
ultimately determined that the Officer is not entitled to be indemnified by the
Company. No other form of undertaking shall be required other than the execution
of this Agreement. This Section 3(g) shall not apply to any claim made by the
Officer for which indemnity is excluded pursuant to Section 3(h).
(h)    Exclusions. Notwithstanding any provision in this Agreement, the Company
shall not be obligated under this Agreement to make any indemnification payment
or Expense Advance in connection with any claim involving the Officer:
(i)    for which payment has actually been made to or on behalf of the Officer
under any insurance policy or other indemnity or advancement of expenses
provision, except with respect to any excess beyond the amount paid under any
insurance policy or other indemnity or advancement of expenses provision; or
(ii)    for (A) an accounting of profits made from the purchase and sale (or
sale and purchase) by the Officer of securities of the Company within the
meaning of Section 16(b) of the Securities Exchange Act of 1934, as amended from
time to time (the “Exchange Act”), or similar provisions of state statutory law
or common law, (B) any reimbursement of the Company by the Officer of any bonus
or other incentive-based or equity-based compensation or of any profits realized
by the Officer from the sale of securities of the Company, as required in each
case under the Exchange Act (including any such reimbursements that arise from
an accounting restatement of the Company pursuant to Section 304 of the
Sarbanes-Oxley Act of 2002 (the “Sarbanes-Oxley Act”), or the payment to the
Company of profits arising from the purchase and sale by the Officer of
securities in violation of Section 306 of the Sarbanes-Oxley Act) or (C) any
reimbursement of the Company by the Officer of any compensation pursuant to any
compensation recoupment or clawback policy adopted by the Board or the
compensation committee of the Board, including but not limited to any such
policy adopted to comply with stock exchange listing requirements implementing
Section 10D of the Exchange Act; or
(iii)    except as provided in Section 7 of this Agreement, in connection with
any Proceeding (or any part of any Proceeding) initiated by the Officer,
including any Proceeding (or any part of any Proceeding) initiated by the
Officer against the Company or its directors, officers, employees or other
indemnitees, unless (A) the Board authorized the Proceeding (or any part of any
Proceeding) prior to its initiation, (B) such payment arises in connection with
any mandatory counterclaim or cross claim brought or raised by the Officer in
any Proceeding (or any part of any Proceeding), or (C) the Company provides the
indemnification, in its sole discretion, pursuant to the powers vested in the
Company under applicable law.





--------------------------------------------------------------------------------





4. Procedures for Determination of Entitlement to Indemnification.
(a)    Written Request for Indemnification. The Officer shall notify the Company
in writing of any matter with respect to which the Officer intends to seek
indemnification or Expense Advances hereunder as soon as reasonably practicable
following the receipt by the Officer of written notice thereof. The written
notification to the Company shall include a description of the nature of the
Proceeding and the facts underlying the Proceeding. To obtain indemnification
under this Agreement, the Officer shall submit to the Company a written request,
including therein or therewith such documentation and information as is
reasonably available to the Officer and is reasonably necessary to determine
whether and to what extent the Officer is entitled to indemnification following
the final disposition of such Proceeding. The omission by the Officer to notify
the Company hereunder will not relieve the Company from any liability which it
may have to the Officer hereunder or otherwise than under this Agreement, and
any delay in so notifying the Company shall not constitute a waiver by the
Officer of any rights under this Agreement. The Secretary of the Company shall,
promptly upon receipt of such a request for indemnification, advise the Board of
the Company in writing that the Officer has requested indemnification. The
Officer shall cooperate with the party reviewing the Officer’s entitlement to
indemnification, including providing to said party upon reasonable advance
request any documentation or information that is not privileged or otherwise
protected from disclosure and that is reasonably available to the Officer and
reasonably necessary to such determination. The Company shall pay any costs or
expenses (including attorneys’ fees and disbursements) incurred by the Officer
in so cooperating (irrespective of the determination as to the Officer’s
entitlement to indemnification) and the Company hereby indemnifies and agrees to
hold the Officer harmless therefrom.
(b)    Determining Entitlement to Indemnification Prior to a Change of Control.
If a Change of Control has not occurred prior to or at the time a request for
indemnification hereunder is submitted to the Company, an Officer’s entitlement
to indemnification shall be determined in accordance with § 145(d) of the DGCL.
If entitlement to indemnification is to be determined by Independent Counsel,
the Company shall furnish notice to the Officer within 10 days after receipt of
the request for indemnification, specifying the identity and address of
Independent Counsel. The Officer may, within 14 days after receipt of such
written notice of selection, deliver to the Company a written objection to such
selection. Such objection may be asserted only on the ground that the
Independent Counsel so selected does not meet the requirements of Independent
Counsel and the objection shall set forth with particularity the factual basis
of such assertion. Absent a proper and timely objection, the person so selected
shall act as Independent Counsel. If there is an objection to the selection of
Independent Counsel, either the Company or the Officer may petition the Delaware
Court for a determination of the merits of such objection or for the appointment
of Independent Counsel selected by the court.
(c)    Determining Entitlement to Indemnification After a Change of Control. If
a Change of Control has occurred prior to or at the time a request for
indemnification hereunder is submitted to the Company, an Officer’s entitlement
to indemnification shall be determined in a written opinion of Independent
Counsel selected by the Officer. The Officer shall give the Company written
notice advising of the identity and address of the Independent Counsel so
selected. The Company may, within 7 days after receipt of such written notice of
selection, deliver to the Officer a written objection to such selection. The
Officer may, within 5 days after the receipt of such objection from the Company,
submit the name of another Independent Counsel and the Company may, within seven
days after receipt of such written notice of selection, deliver to the Officer a
written objection to such selection. Any objections referred to in this Section
4(c) may be asserted only on the ground that the Independent Counsel so selected
does not meet the requirements of Independent Counsel and the objection shall
set forth with particularity the factual basis of such assertion. Absent a
proper and timely objection, the person so selected shall act as Independent
Counsel. If there is an objection to the selection of Independent Counsel, the
Officer may petition the Delaware Court for a determination of the merits of
such objection or for the appointment of Independent Counsel selected by the
court.





--------------------------------------------------------------------------------





(d)    Expenses of Independent Counsel. The Company agrees to pay the reasonable
fees and expenses of the Independent Counsel incurred while acting in its
capacity as such pursuant to this Agreement and to fully indemnify such counsel
against any and all Expenses, claims, liabilities and damages arising out of or
relating to this Agreement or its engagement pursuant hereto. Without limiting
the foregoing, the Company shall pay any and all reasonable fees and expenses of
Independent Counsel incurred in any proceeding to which it is a party or witness
in respect of its investigation and written report and shall pay all reasonable
fees and expenses incident to the procedures in which such Independent Counsel
was selected or appointed. No Independent Counsel may serve if a timely
objection has been made to his or her selection unless and until such objection
is withdrawn or the Delaware Court has determined that such objection is without
a reasonable basis.
(e)    Trial De Novo. In the event that (i) a determination is made pursuant to
Section 4(b) or 4(c) that an Officer is not entitled to indemnification under
this Agreement, (ii) advancement of Expenses is not timely made pursuant to
Section 3(b), (iii) Independent Counsel has not made and delivered a written
opinion determining a request for indemnification (A) within 90 days after being
appointed by the Delaware Court, (B) within 90 days after objections to his or
her selection have been overruled by the Delaware Court or (C) within 90 days
after the time for the Company or the Officer to object to his or her selection
or (iv) payment of indemnification is not made within five days after a
determination of entitlement to indemnification has been made or deemed to have
been made pursuant to Section 4(b) or 4(c) or Section 6, the Officer shall be
entitled to an adjudication in the Delaware Court of his or her entitlement to
such indemnification or advancement of Expenses. In the event that a
determination shall have been made that the Officer is not entitled to
indemnification, any judicial proceeding or arbitration commenced pursuant to
this Section 4(e) shall be conducted in all respects as a de novo trial on the
merits, and the Officer shall not be prejudiced by reason of that adverse
determination. If a Change of Control shall have occurred, in any judicial
proceeding commenced pursuant to this Section 4(e), the Company shall have the
burden of proving that the Officer is not entitled to indemnification or
advancement of Expenses, as the case may be. If a determination shall have been
made or deemed to have been made that the Officer is entitled to
indemnification, the Company shall be bound by such determination in any
judicial proceeding commenced pursuant to this Section 4(e), or otherwise,
unless the Officer knowingly misrepresented a material fact in connection with
the request for indemnification or such indemnification is prohibited by law.
The Company shall be precluded from asserting in any judicial proceeding
commenced pursuant to this Section 4(e) that the procedures and presumptions of
this Agreement are not valid, binding and enforceable and shall stipulate in any
such court that the Company is bound by all provisions of this Agreement.
5. Notification and Defense of Proceeding.
(a)    Notification. After receipt by the Officer of notice of the commencement
of any Proceeding, the Officer will, if a claim for indemnification in respect
thereof is to be made against the Company under this Agreement, notify the
Company of the commencement thereof; but the omission to notify the Company will
not relieve it from any liability which it may have to the Officer otherwise
than under this Agreement.





--------------------------------------------------------------------------------





(b)    Defense. With respect to any Proceeding as to which the Officer notifies
the Company of the commencement thereof, the Company will be entitled to
participate therein at its own expense. Except as otherwise provided below, to
the extent that it may wish, the Company (jointly with any other indemnifying
party similarly notified) will be entitled to assume the defense thereof, with
counsel reasonably satisfactory to the Officer. After receipt of notice from the
Company to the Officer of the Company’s election to assume the defense thereof,
the Company will not be liable to the Officer under this Agreement for any legal
or other expenses subsequently incurred by the Officer in connection with the
defense thereof other than reasonable costs of investigation or as otherwise
provided below. The Officer shall have the right to employ its own counsel in
such Proceeding, but the fees and expenses of such counsel incurred after notice
from the Company of its assumption of the defense thereof shall be at the
expense of the Officer unless (i) the employment of counsel by the Officer has
been authorized by the Company, (ii) the Officer shall have reasonably concluded
that there may be a conflict of interest between the Company and the Officer in
the conduct of the defense of such Proceeding or (iii) the Company shall not in
fact have employed counsel to assume the defense of such Proceeding, in each of
which cases the fees and expenses of counsel shall be subject to indemnification
pursuant to the terms of this Agreement. The Company shall not be entitled to
assume the defense of any Proceeding brought by or on behalf of the Company or
as to which the Officer shall have reasonably made the conclusion provided for
in (ii) above.
(c)    Settlements. The Company shall not be liable to indemnify the Officer
under this Agreement for any amounts paid in settlement of any Proceeding made
without its written consent, which consent shall not be unreasonably withheld,
conditioned or delayed. The Company shall not settle any Proceeding in any
manner that would impose any unindemnified penalty or limitation on the Officer
without the Officer’s written consent. Neither the Company nor the Officer will
unreasonably withhold, condition or delay its consent to any proposed
settlement.
6.     Presumptions; Reliance and Effect of Certain Proceedings.
(a)    In making a determination with respect to entitlement to indemnification
hereunder, the person or persons or entity making such determination shall, to
the fullest extent not prohibited by law, presume (except as otherwise expressly
provided in this Agreement) that the Officer is entitled to indemnification
under this Agreement if the Officer has submitted a request for indemnification
in accordance with Section 4(a), and thereafter, to the fullest extent not
prohibited by law, the Company shall have the burden of proof to overcome the
presumption in reaching a determination contrary to the presumption. The
presumption shall be used as a basis for a determination of entitlement to
indemnification unless the Company provides information sufficient to overcome
such presumption by clear and convincing evidence, or the investigation, review
and analysis of the determination of entitlement to indemnification reveals by
clear and convincing evidence that the presumption should not apply.
(b)    Except where the determination of entitlement to indemnification is to be
made by Independent Counsel, if the person or persons empowered under Section
4(b) or 4(c) to determine entitlement to indemnification shall not have made and
furnished to the Officer in writing a determination within 90 days after receipt
by the Company of the request therefor, the requisite determination of
entitlement to indemnification shall be deemed to have been made and the Officer
shall be entitled to such indemnification unless the Officer knowingly
misrepresented a material fact in connection with the request for
indemnification. The termination of any Proceeding, by judgment, order,
settlement or conviction, or upon a plea of nolo contendere or its equivalent,
shall not (except as otherwise expressly provided in this Agreement) in and of
itself adversely affect the right of the Officer to indemnification or create a
presumption that (a) the Officer did not act in good faith and in a manner that
he or she reasonably believed to be in or not opposed to the best interests of
the Company or, in all other cases, that at least his or her conduct was not
opposed to the best interests of the Company, or (b) with respect to any
criminal Proceeding, the Officer had reasonable cause to believe that his or her
conduct was unlawful.





--------------------------------------------------------------------------------





7.    Indemnification and Expense Advancement for Additional Expenses. In the
event that an Officer, pursuant to Sections 4(b), 4(c) or 4(e), seeks a judicial
adjudication to enforce his or her rights under, or to recover damages for
breach of, this Agreement, the Company shall, to the fullest extent permitted by
law, indemnify the Officer against any and all Expenses and, if requested by the
Officer, shall (within 10 days after receipt by the Company of a written request
therefor) advance, to the extent not prohibited by law, such Expenses to the
Officer, which are incurred by or on behalf of the Officer in connection with
any such action if, in the case of indemnification, the Officer is wholly
successful on the underlying claims; if the Officer is not wholly successful on
the underlying claims, then such indemnification shall be only to the extent the
Officer is successful on such underlying claims or otherwise as permitted by
law, whichever is greater.
8.     No Presumption. For purposes of this Agreement, the termination of any
Proceeding, action, suit or proceeding, by judgment, order, settlement (whether
with or without court approval) or conviction, or upon a plea of nolo
contendere, or its equivalent, shall not create a presumption that the Officer
did not meet any particular standard of conduct or have any particular belief or
that a court has determined that indemnification is not permitted by applicable
law.
9.    Non-Exclusivity; Amendment of Charter Documents. The rights of the Officer
hereunder shall be in addition to any other rights the Officer may have under
the Charter, the Bylaws, pursuant to resolutions or determinations of the Board
or stockholders, under the DGCL or otherwise. The Company shall not adopt any
amendment to the Charter or the Bylaws (collectively, the “Charter Documents”),
the effect of which would be to deny, diminish or encumber the Officer’s rights
to exculpation, indemnity or advancement of expenses under the Charter
Documents, the DGCL or any other applicable law. To the extent that a change in
the DGCL (whether by statute or judicial decision) permits greater
indemnification by agreement than would be afforded currently under the Charter
Documents and this Agreement, it is the intent of the parties hereto that the
Officer shall enjoy by this Agreement the greater benefits so afforded by such
change.
10.    Insurance and Subrogation. The Company may maintain, at its expense, an
insurance policy or policies providing liability insurance for directors or
officers of the Company or of any other corporation, partnership, joint venture,
trust or other enterprise which such person serves at the request of the Company
against any such expense, liability or loss, whether or not the Company would
have the power to indemnify such person against such expense, liability or loss
under applicable law.
In the event of any payment hereunder, the Company shall be subrogated to the
extent of such payment to all the rights of recovery of the Officer, who shall
execute all papers required and take all action necessary to secure such rights,
including execution of such documents as are necessary to enable the Company to
bring suit to enforce such rights.
The Company shall not be liable under this Agreement to make any payment of
amounts otherwise indemnifiable hereunder if, but only to the extent that, the
Officer has otherwise actually received such payment under any insurance policy,
contract, agreement or otherwise.
11.    Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed to be an original but all of which together will
constitute one and the same instrument.
12.    Indulgences, Etc. Neither the failure nor any delay on the part of either
party to exercise any right, remedy, power or privilege under this Agreement
shall operate as a waiver thereof, nor shall any single or partial exercise of
any right, remedy, power or privilege preclude any other or further exercise of
the same or of any right, remedy, power or privilege, nor shall any waiver of
any right, remedy, power, or privilege with respect to any occurrence be
construed as a waiver of such right, remedy, power or privilege with respect to
any other occurrence.





--------------------------------------------------------------------------------





13.    Notices. All notices, requests, demands and other communications under
this Agreement shall be in writing and shall be deemed to have been duly given
if (i) delivered by hand and receipted for by the party to whom said notice or
other communication shall have been directed, (ii) mailed by certified or
registered mail with postage prepaid, on the third business day after the date
on which it is so mailed, (iii) mailed by reputable overnight courier and
receipted for by the party to whom said notice or other communication shall have
been directed or (iv) sent by facsimile transmission, with receipt of oral
confirmation that such transmission has been received:
(a)    If to the Officer, at the address indicated on the signature page of this
Agreement, or such other address as the Officer shall provide to the Company.
(b)    If to the Company to the attention of the Secretary of the Company at
3636 North Central Avenue, Suite 1200, Phoenix, Arizona 85012, or to any other
address as may have been furnished to the Officer by the Company.
14.    Provisions Separable. The provisions of this Agreement are independent of
and separable from each other, and no provision shall be affected or rendered
invalid or unenforceable by virtue of the fact that for any reason any other or
others of them may be invalid or unenforceable in whole or in part.
15.    Entire Agreement. This Agreement contains the entire understanding
between the parties hereto with respect to the subject matter hereof, and
supersedes all prior written or oral and all contemporaneous agreements and
understandings, inducements or conditions, express or implied, oral or written,
except as herein contained, which shall be deemed terminated effective
immediately. The express terms hereof control and supersede any course of
performance and/or usage of the trade inconsistent with any of the terms hereof.
This Agreement may not be modified or amended other than by an agreement in
writing signed by the Company and the Officer.
16.    Headings; Index. The headings of paragraphs herein are included solely
for convenience of reference and shall not control the meaning or interpretation
of any of the provisions of this Agreement.
17.    Governing Law and Consent to Jurisdiction. This Agreement shall be
governed by, and construed, interpreted and enforced in accordance with, the
substantive laws in effect in the State of Delaware without giving effect to any
conflicts-of-law rule, principle or statute that would result in the application
of the laws of another jurisdiction. The Company and the Officer hereby
irrevocably and unconditionally (i) agree that any action or proceeding arising
out of or in connection with this Agreement shall be brought only in the
Delaware Court, and not in any other state or federal court in the United States
of America or any court in any other country, (ii) consent to submit to the
exclusive jurisdiction of the Delaware Court for purposes of any action or
proceeding arising out of or in connection with this Agreement, (iii) appoint,
to the extent such party is not otherwise subject to service of process in the
State of Delaware, irrevocably RL&F Service Corp., 920 North King Street, 2nd
Floor, Wilmington, New Castle County, Delaware 19801 as its agent in the State
of Delaware as such party’s agent for acceptance of legal process in connection
with any such action or proceeding against such party with the same legal force
and validity as if served upon such party personally within the State of
Delaware, (iv) waive any objection to the laying of venue of any such action or
proceeding in the Delaware Court, and (v) waive, and agree not to plead or to
make, any claim that any such action or proceeding brought in the Delaware Court
has been brought in an improper or inconvenient forum.
18.    Survival. The covenants and agreements of the parties set forth in this
Agreement are of a continuing nature and shall survive the expiration,
termination or cancellation of this Agreement, regardless of the reason
therefor.
19.     Binding Effect, Etc. This Agreement shall be binding upon and inure to
the benefit of and be enforceable by the parties hereto and their respective
successors, assigns, including any direct or indirect successor by purchase,
merger, consolidation or otherwise to all or substantially all of the business
or assets of the Company, spouses, heirs, and personal and legal
representatives. The Company shall require and cause any successor (whether
direct or indirect by purchase, merger, consolidation or otherwise) to all,
substantially all, or a substantial part, of the business or assets of the
Company, by written agreement in form and substance satisfactory to the Officer,
expressly to assume and agree to perform this Agreement in the same manner and
to the same extent that the Company would be required to perform if no such
succession had taken place. The indemnity provisions of this Agreement shall
continue in effect regardless of whether the Officer continues to serve as an
employee of the Company.





--------------------------------------------------------------------------------





20.    No Strict Construction. The parties hereto confirm that they have each
participated in the negotiation and preparation of this Agreement and that this
Agreement represents the joint agreement and understanding of the parties. The
parties hereto have mutually chosen the language used in this Agreement, and no
rule of strict construction construing ambiguities against any party hereto
shall be applied.
IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
officer thereunto duly authorized, and Officer has signed this Agreement, all as
of the day and year first above written.


CAVCO INDUSTRIES, INC.


By:                                         
Name:
Title:




OFFICER


                                                
Name:    
 











